Title: From Alexander Hamilton to Charles Lee, 26 August 1790
From: Hamilton, Alexander
To: Lee, Charles


Treasury DepartmentAugust 26. 1790.
Sir

I had this morning the honor of a Message from the President of the United States signifying his wish, that the Monies for which he may have occasion during his absence from the seat of Government may be found in your office. I have therefore to request that you will pay to the order of the President of the United States any monies he may desire.
I am Sir   Your Obedient Servant
Alexander Hamilton

